J-S62011-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

JUAN CARLOS HOUSE,

                        Appellant                No. 2203 AND 2205 EDA
                                                          2013


       Appeal from the Judgment of Sentence entered July 2, 2013,
           in the Court of Common Pleas of Delaware County,
          Criminal Division, at No(s): CP-23-CR-0002557-2010
                      and CP-23-CR-0005041-2010


BEFORE: ALLEN, OLSON, and OTT, JJ.

MEMORANDUM BY ALLEN, J.:                        FILED OCTOBER 07, 2014



sentence imposed after the trial court revoked his probation at Docket No.

2557-2010 and Docket No. 5041-

to withdraw, citing Anders v. California, 386 U.S. 738 (1967) and

Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981). We affirm the



     The pertinent facts and procedural history are as follows:

     Docket No. 2557-2010:          On December 12, 2009, a 14-year-old

female victim contacted police and reported that an unidentified man had

indecently exposed himself to her at a movie theatre.      On February 28,

2010, the victim again encountered Appellant in the vicinity of the movie
J-S62011-14


theatre, and immediately recognized him as the same man who had exposed

himself to her.   Affidavit of Probable Cause, 3/1/10.     The victim alerted

police and Appellant was arrested and charged with indecent exposure. On

June 22, 2010, the trial court sentenced Appellant to a term of imprisonment

of time served to 23 months plus a consecutive three years of probation.



detention after he was arrested for retail theft at Docket No. 5041-2010 (see

below).    Following a revocation hearing, Appellant was sentenced on

November 15, 2010 to serve 513 days of back time, plus a consecutive 3

years of probation. The judgment of sentence was subsequently amended

to reflect back time of 482 days plus credit for time served.

      Docket No. 5041-2010:          On August 5, 2010, officers from the

Sharon Hill Police Department received a report of retail theft at the Acme

Market. Following an investigation, Appellant was arrested and subsequently

charged with retail theft at Docket No. 5041-2010. On November 15, 2010,

Appellant pled guilty, and that same day, the trial court sentenced him to 3

years of probation.

      On September 11, 2012, bench warrants for

issued at both Docket No. 2557-2010 and Docket No. 5041-2010, on the

basis that Appellant had violated the conditions of his probation when he

was arrested on September 10, 2012 for issuing bad checks.        Following a

probation revocation hearing on July 2, 2013, at which Appellant proceeded


                                     -2-
J-S62011-14


pro se, the trial court sentenced Appellant to 18 to 36 months of

imprisonment for indecent exposure, with 41 days of credit for time served,

and a concurrent 18 to 36 months of imprisonment for retail theft, with 41

days of credit for time served.

      Appellant filed a pro se motion for reconsideration on July 11, 2013,

and on July 15, 2013, the trial court entered an order amending the

judgment of sentence to award Appellant credit for 110 days of time served.

Appellant filed a notice of appeal on July 31, 2013, and the trial court

directed Appellant to file a concise statement of errors complained of on



counsel filed a notice of intent to file an Anders brief pursuant to Pa.R.A.P.

1925(c)(4), and on October 1, 2013, the trial court entered a Pa.R.A.P.

1925(a) opinion.

      Appellant presents the following issue for our review:

            The sentence was harsh and excessive under the
      circumstances and was pronounced with insufficient reasons
      placed on the record.

         Brief at 5.



pursuant to Anders and its Pennsylvania counterpart, McClendon.          See

Anders, 386 U.S. 738; McClendon, 434 A.2d at 1187.                 Where an

Anders/McClendon brief has been presented, our standard of review

requires counsel seeking permission to withdraw pursuant to Anders to:


                                    -3-
J-S62011-14


(1) petition the court for leave to withdraw stating that after making a

conscientious examination of the record it has been determined that the

appeal would be frivolous; (2) file a brief referring to anything that might



or amicus curiae brief; and (3) furnish a copy of the brief to the defendant

and advise him of his right to retain new counsel or raise any additional

points that he deems worthy of the court's attention. Commonwealth v.

McBride, 957 A.2d 752, 756 (Pa. Super. 2008).           Counsel is required to

submit to

appellant   of   the   rights   associated   with     the   Anders

Commonwealth v. Woods, 939 A.2d 896, 900 (Pa. Super. 2007).

Pursuant to Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009),

a                                            Anders brief the reasons for

concluding that the appeal is frivolous. If these requirements are met, this

Court may then review the record to determine whether we agree with

                                             olous.



notified Appellant of his intent to file an Anders brief and petition to

withdraw with this Court, and informed Appellant of his rights to retain new

counsel and raise addition

filed an appropriate petition seeking leave to withdraw.          Additionally,

                                      Anders brief to this Court, with a copy


                                    -4-
J-S62011-14


provided to Appellant.    Accordingly, the technical requirements of Anders

have been met. We will therefore conduct an independent examination of

the issue in the Anders brief to determine if it is frivolous and whether

counsel should be permitted to withdraw.

      Appellant asserts that his sentence was harsh and excessive and that

the trial court failed to state sufficient reasons on the record for its sentence.

Anders Brief at 11-12. Such a challenge to the discretionary aspects of a

sentence is not appealable as of right. Rather, Appellant must petition for

allowance of appeal pursuant to 42 Pa.C.S.A. § 9781. Commonwealth v.

Hanson, 856 A.2d 1254, 1257 (Pa. Super. 2004).

      Before we reach the merits of this [issue], we must engage in a
      four part analysis to determine: (1) whether the appeal is
      timely; (2) whether Appellant preserved his issue; (3) whether
      Appellant's brief includes a concise statement of the reasons
      relied upon for allowance of appeal with respect to the
      discretionary aspects of sentence; and (4) whether the concise
      statement raises a substantial question that the sentence is
      appropriate under the sentencing code. The third and fourth of
      these requirements arise because Appellant's attack on his
      sentence is not an appeal as of right. Rather, he must petition
      this Court, in his concise statement of reasons, to grant
      consideration of his appeal on the grounds that there is a
      substantial question. Finally, if the appeal satisfies each of these
      four requirements, we will then proceed to decide the
      substantive merits of the case.

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013) (citations

omitted).

      Here, Appellant preserved his claim by filing a post-sentence motion

and a timely notice of appeal. Appellant has additionally included in his brief


                                      -5-
J-S62011-14


a concise statement pursuant to Pa.R.A.P. 2119(f). See Anders Brief at 9-

10.   We therefore proceed to determine whether Appellant has raised a

substantial question for our review.



not examine the merits of whether the sentence is actually excessive.

Rather, we look to whether the appellant has forwarded a plausible

argument that the sentence, when it is within the guideline ranges, is clearly

unreasonable.   Concomitantly, the substantial question determination does

not require the court to decide the merits of whether the sentence is clearly

                  Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa.

Super. 2013). Here, Appellant claims that the trial court failed to consider

imposing a lesser sentence such as partial confinement, rather than a

sentence of total confinement.    Appellant asserts that the court failed to

appropriately consider mitigating facts of record and impose a less restrictive

sentence.   Anders Brief at 8-12.       This assertion does not constitute a

substantial question for our review. See Commonwealth v. Buterbaugh,

(mere assertion that the trial court failed to consider mitigating facts of



is without merit because it fails to raise a substantial question. Moreover, in

accordance with Anders, we have independently examined the record, and

discern no other claims, not advanced by counsel, which pertain to the




                                       -6-
J-S62011-14


                                                                            ial

question for appellate review.

      In addition to the Anders brief filed by counsel, Appellant has filed



examining most non-Anders cases, this Court will not review pro se briefs

or filings by appellants who have the benefit of counsel. Commonwealth v.

Nischan, 928 A.2d 349, 353 (Pa. Super. 2007). However, as we explained

in Nischan, after counsel files the Anders brief, an appellant may file a pro

se brief, and when conducting an Anders review, this Court will consider not

only the brief filed by counsel but also any pro se appellate brief to



frivolous.   Nischan, 928 A.2d at 353-354; see also Commonwealth v.

Baney, 860 A.2d 127 (Pa. Super. 2004). Because Appellant has submitted

a pro se                                 Anders brief, we will review it.

                         pro se

the following issues:

           1. Whether the sentence of 18 to 26 months imposed

             the Double Jeopardy Clause?

           2. Whether the trial court failed to consider the sentencing
              guidelines when it imposed a sentence of 18 to 26
              months of total confinement following the revocation of


           3. Whether the sentence imposed following revocation of

             right according to Alleyne v. United States,       U.S.


                                      -7-
J-S62011-14


             sentence beyond the statutory maximum without the
             underlying factors having been submitted to a jury?

Letter Response to Anders Brief, 8/11/14.

     In his first issue, Appellant argues that the trial court violated the

Double Jeopardy Clause when it sentenced him to 18 - 36 months of

imprisonment at Docket No. 2557-2010 following the revocation of his




accused twice for the same            Commonwealth v. Higginbottom,

678 A.2d 408, 411 (Pa. Super. 1996).        Appellant claims that following

revocation of his probation, the trial court violated the Double Jeopardy

Clause when it resentenced him at Docket No. 2557-2010, because he had

already completed his original sentence. Upon review, we conclude that the




probation and resentenced him to 18 - 36 months of imprisonment.

     The record reveals that at Docket No. 2557-2010, Appellant was

originally sentenced to a term of imprisonment of time served to 23 months

plus a consecutive 3 years of probation.    After Appellant was released on

probation, his probation was revoked following his Docket No. 5041-2010

arrest and conviction for retail theft, and he was resentenced on November

15, 2010 to serve 482 days of back time plus a consecutive 3 years of

probation.   Appellant was subsequently released on probation once again,


                                   -8-
J-S62011-14


but prior to the completion of his probationary term, he was arrested for

issuing bad checks, resulting in the instant revocation proceedings, following

which he was resentenced to 18 - 36 months imprisonment. Thus, contrary

to App

Docket No. 2557-2010 at the time he was re-sentenced on July 2, 2013, the

record reflects that he was still serving his original probationary sentence at

that time.      We conclude therefore that the trial court did not violate




18 - 36 months imprisonment. See Commonwealth v. Vivian, 231 A.2d
301,

clearly has the right to later modify the order of probation if the terms

thereof are violated or conditions thereof are not met, and if this occurs, this

does not constitute double jeop            Commonwealth v. Colding, 393



revocation and the imposition of a term of imprisonment upon a breach of its

                Commonwealth v. White, 400 A.2d 194, 196 (Pa. Super.

1979) (double jeopardy protections are not violated where a defendant is re-

sentenced following a violation of the terms of probation because the initial



                                  ence which is increased by the subsequent

re-sentence).


                                     -9-
J-S62011-14




address them together.     Appellant argues that at Docket No 2557-2010,

following revocation of his probation, the trial court improperly imposed a

sentence in excess of the sentencing guidelines.              Appellant additionally

argues that in imposing a sentence in excess of the sentencing guidelines,

the trial court effectively enhanced his sentence based on factors which were

not submitted to a jury, in violation of Alleyne v. United States,           U.S.

   , 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013).



utilized in determining the length of sentences imposed following a

                           Commonwealth v. Williams, 69 A.3d 735, 751

(Pa. Super. 2013); see also Commonwealth v. Ferguson, 893 A.2d 735,



imposed   following   a   revocation     of     probation);   Commonwealth        v.

Coolbaugh

well settled that [t]he sentencing guidelines do not apply to sentences




failed to sentence him in accordance with the sentencing guidelines is

without merit.



guidelines does not implicate Alleyne


                                       - 10 -
J-S62011-14


Sentencing Guidelines are purely advisory in nature [and] do not alter the

legal rights or duties of the defendant, the prosecutor or the sentencing

court, [but] are merely one factor among many that the court must consider

                           Commonwealth v. Yuhasz, 923 A.2d 1111, 1118

(Pa. 2007).      In contrast, Alleyne                     fact that, by law,



                                                  Alleyne v. United States,

133 S. Ct. 2151, 2155, 186 L. Ed. 2d 314 (2013). Because the sentencing

guidelines, wh

        Alleyne is inapposite. See e.g. United States v. Robinson, 556

                                    Alleyne, the Supreme Court held that a

fact that increases a mandatory minimum sentence must be submitted to

the jury and be found beyond a reasonable doubt.        That ruling does not

mean that any fact that influences judicial discretion must be found by a jury

[such that] the District Court retained the ability to make factual findings

necessar

           United States v. Freeman, 09-2166, 2014 WL 4056553 (3d Cir.



applying the Guidelines, which influence the sentencing judge's discretion in

imposing an advisory Guidelines sentence and do not result in imposition of

a mandatory minimum sentence, do not violate the rule in Alleyne




                                    - 11 -
J-S62011-14


                                                                         -2010,

a first-degree misdemeanor, carried a maximum penalty of five years of

incarceration. His sentence of 18 - 36 months of imprisonment fell within

the statutory maximum. See 18 Pa.C.S.A. § 3127(b); 18 Pa.C.S.A. § 1104.

Having conducted an independent review of the record, we discern no non-



sentence,   or   any   other   issues   meriting   appellate   review.     See

Commonwealth v. Cartrette, 83 A.3d 1030, 1038 (Pa. Super. 2013).

Therefore, we affirm the

to withdraw.

     Judgment of sentence affirmed. Petition to withdraw granted.

     Judge Ott joins the disposition.

     Judge Olson concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2014




                                    - 12 -